Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 1





Quest Diagnostics Incorporated
Equity Award Agreement
This Equity Award Agreement (the “Agreement”) dated as of February 25, 2013 (the
“Grant Date”) between Quest Diagnostics Incorporated, 3 Giralda Farms, Madison,
NJ 07940 (the “Company”) and the employee to whom the awards described herein
are made (the “Employee”) is subject in all respects to the Company’s Amended
and Restated Employee Long-Term Incentive Plan (the “Plan”). All references to
“Shares” means shares of the Company’s Common Stock.
THIS AGREEMENT AND THE AWARDS DESCRIBED HEREIN ARE EFFECTIVE AS OF THE GRANT
DATE BUT SHALL BE CANCELED IF THE EMPLOYEE FAILS TO COMPLETE, NOT LATER THAN
THIRTY (30) DAYS AFTER SUCH AWARDS ARE COMMUNICATED ELECTRONICALLY TO THE
EMPLOYEE, ALL THE STEPS TO ACCEPT THE OPTIONS (AS HEREINAFTER DEFINED)
ELECTRONICALLY AT THE MORGAN STANLEY SMITH BARNEY BENEFIT ACCESS WEBSITE
(WWW.BENEFITACCESS.COM) (THE “SITE”), INCLUDING WITHOUT LIMITATION ACKNOWLEDGING
THAT THE EMPLOYEE HAS READ ALL OF THE DOCUMENTATION PROVIDED AT THE SITE AND
AFFIXING THE EMPLOYEE’S ELECTRONIC SIGNATURE, SO THAT THE STATUS INDICATOR AT
THE SITE REFLECTS “ACCEPTED” FOR THE OPTIONS.
IF THE STATUS INDICATOR AT THE SITE FOR THE OPTIONS DOES NOT REFLECT “ACCEPTED”
BY MIDNIGHT ON THE THIRTIETH (30TH) DAY AFTER THE AWARDS DESCRIBED HEREIN ARE
COMMUNICATED ELECTRONICALLY TO THE EMPLOYEE, THIS AGREEMENT, AND THE AWARDS
DESCRIBED HEREIN, SHALL BE CANCELLED.
THE EMPLOYEE’S TAKING THE NECESSARY STEPS SO THAT THE STATUS INDICATOR AT THE
SITE REFLECTS “ACCEPTED” FOR THE OPTIONS WILL SUFFICE TO REFLECT THE EMPLOYEE’S
ACCEPTANCE OF THE RSUs (AS HEREINAFTER DEFINED) AND THE PERFORMANCE SHARES (AS
HEREINAFTER DEFINED) AS WELL AS THE OPTIONS. THUS, IT IS NOT NECESSARY FOR THE
EMPLOYEE TO MAKE A SEPARATE ELECTRONIC ACCEPTANCE OF THE RSUs OR THE PERFORMANCE
SHARES.
If you are not a United States citizen or resident as such term is defined by
the Internal Revenue Code and you are employed outside the United States, please
consult the “International Supplement” attached as Appendix B to this Agreement.
The International Supplement amends certain terms and conditions of this
Agreement as they apply to individuals employed outside the United States.



 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 2





AWARDS COVERED BY THIS AGREEMENT
SECTION 1.    Award of Stock Options. The Company hereby awards stock options
(each, an “Option”) to the Employee under the Plan. The number of Options
awarded to the Employee is indicated at the Site. Each Option entitles the
Employee, subject to the terms and conditions of this Agreement and the Plan, to
purchase from the Company at the exercise price set forth for the Options at the
Site (the “Exercise Price”) one Share (an “Option Share”). The Options shall
vest and become exercisable on the terms set forth in Section  4. The Options
shall expire on, and no Option Shares may be purchased pursuant to this
Agreement after, the tenth anniversary of the Grant Date (such tenth anniversary
is referred to as the “Option Expiration Date”). The Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”) may, in its
sole discretion, convert any or all of the Options at any time to a
stock-settled stock appreciation grant. The Options are not intended to be
“incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), and this Agreement shall be
construed and interpreted in accordance with such intention.
SECTION 2.    Restricted Share Units. The Company hereby awards restricted share
units (each, an “RSU”) to the Employee under the Plan. The number of RSUs
awarded to the Employee is indicated at the Site. Each RSU corresponds to one
Share and constitutes a contingent and unsecured promise of the Company to pay
the Employee one Share on the vesting date for the RSU, subject to the terms and
conditions set forth in the Plan and this Agreement. The RSUs shall vest and
convert to Shares on the terms set forth in Section 7. For purposes of this
Agreement, an “RSU Share” means a Share delivered upon conversion of an RSU.
SECTION 3.    Performance Shares. Capitalized terms used in this Section without
definition have the meanings set forth in Appendix A. The Employee shall be
eligible to receive and vest in Shares as provided in this Section 3 and
Section 8 based on (a) the number of target performance shares indicated for the
Employee at the Site (“Target Performance Shares”) and (b) the Company’s
performance during the Performance Period. Performance will be measured as of
the end of the performance period that began on January 1, 2013 and will
continue through December 31, 2015 (the “Performance Period”). 50% of the Target
Performance Shares will be earned based on the annual compounded revenue growth
(“Revenue Growth”) during the Performance Period, determined by comparing the
Company’s Net Revenues for the Final Year of the Performance Period with the
Company’s Net Revenues for the Baseline Year, in each case as reported in the
consolidated statements of operations included in the Company’s audited
financial statements for the relevant year. After the Performance Period,
Revenue Growth will be calculated and the number of Shares to be issued (subject
to vesting under Section 8 and withholding of taxes under Section 15) in respect
of the Revenue Growth performance measure shall be based upon the following
formula (such Shares, and the Shares determined using the Average ROIC
performance measure described below in this Section, being “Earned Performance
Shares”:

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 3





Annual Compounded Revenue Growth*
“Earnings Multiple”* multiplied by 50% of Target Performance Shares = Earned
Performance Shares
Greater Than or Equal to 5.0%   
2 x 50% x Target Performance Shares
Equal to 2.4%    
1 x 50% x Target Performance Shares
Less Than or Equal to 0%    
0 x 50% x Target Performance Shares
 
 

*The Earnings Multiple for Revenue Growth between the percentages designated in
the above table will be interpolated.
The remaining 50% of the Target Performance Shares will be earned based on the
Company’s average return on invested capital (“Average ROIC”) during the
Performance Period. After the Performance Period, the Average ROIC will be
calculated and the number of Earned Performance Shares to be issued (subject to
vesting under Section 8 and withholding of taxes under Section 15) in respect of
the Average ROIC performance measure shall be based upon the following formula:
Average ROIC*
“Earnings Multiple”* multiplied by 50% of Target Performance Shares = Earned
Performance Shares
Greater Than or Equal to 12.76%
2 x 50% x Target Performance Shares
Equal to 11.60%
1 x 50% x Target Performance Shares
Less Than or Equal to 10.44%
0 x 50% x Target Performance Shares



*The Earnings Multiple for Average ROIC between the percentages designated in
the above table will be interpolated.
The aggregate number of Earned Performance Shares will equal the number of
Performance Shares earned in respect of the Revenue Growth performance measure
plus the number of Earned Performance Shares earned in respect of the Average
ROIC performance measure. The maximum number of Earned Performance Shares is 2x
the number of Target Performance Shares.
STOCK OPTIONS
SECTION 4.    Vesting of Options.
(a)    General Vesting Requirements. Except as otherwise provided below, the
Options shall vest and become exercisable on the vesting dates set forth below
(the “Option Vesting Dates”), provided that the Employee remains in continuous
employment with the Company through the applicable Option Vesting Date. Options
shall be exercisable only to the extent vested.
Option Vesting Dates            Vesting Percent        Cumulative
First anniversary of Grant Date        33.3%            33.3%
Second anniversary of Grant Date        33.3%            66.6%
Third anniversary of Grant date        33.4%            100%



 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 4





(b)    Termination of Employment Generally. If the Employee’s employment is
terminated (other than for one of the reasons set forth elsewhere in this
Section 4) three months or more after the Grant Date but prior to the third
anniversary of the Grant Date, the Employee will vest as of the date of
termination of employment (the Employee’s “ Termination Date”) in a number of
Options determined by multiplying the number of Options that are scheduled to
vest on the next Option Vesting Date by a fraction, (i) the numerator of which
is the number of whole months from the Grant Date or, if the Termination Date
occurs more than one year after the Grant Date, the most recent anniversary of
the Grant Date, to the Termination Date and (ii) the denominator of which is 12;
and any unvested Options will be canceled. No Options shall vest under this
Section 4(b) if the Employee’s termination of employment occurs less than three
months after the Grant Date.
(c)    Leave of Absence. Notwithstanding anything to the contrary contained
herein, if the Employee is on a leave of absence approved by the Company for
medical, personal, educational and/or other permissible purposes pursuant to
policies of the Company as in effect from time to time, for a consecutive
twelve-month period, such Employee will be deemed terminated for purposes of
this Section 4 (including under Section 4(b)) on the first anniversary of the
commencement of such leave of absence, with the result that the Employee shall
immediately vest in a number of Options as provided in Section 4(b). Any Options
that remain unvested will be canceled; provided, however, that if the Employee’s
employment is terminated pursuant to this Section 4(c) at the end of a medical
or disability leave, any Options that have not vested in accordance with the
applicable provisions of this Section 4 shall not be canceled until the first
anniversary of the Termination Date; and provided, further, that if prior to
such first anniversary, the Employee delivers to the Company evidence
satisfactory to the Company that the Social Security Administration has
determined that the Employee is disabled as provided in Section 4(e), the
unvested Options shall not be canceled, and the provisions set forth in Section
4(e) for termination of employment due to disability shall apply.
Notwithstanding the foregoing provisions, on or before the first anniversary of
the commencement of an authorized leave of absence, the Compensation Committee
may, in its absolute discretion, determine to waive the application of this
Section 4(c), in which case the Employee will not be deemed terminated for
purposes of this Agreement and the Options will continue to vest in accordance
with this Agreement.
(d)    Death. If the Employee shall die while employed, on the date of the
Employee’s death, all Options shall vest.
(e)    Disability. If the Employee’s employment shall terminate pursuant to
Section 4(c) at the end of a medical or disability leave and if, on or before
the first anniversary of the Termination Date, the Employee delivers to the
Company evidence satisfactory to the Company that the Social Security
Administration has determined that the Employee is disabled (as defined in
Section 22(e)(3) of the Code), on the date that such evidence is provided to the
Company all Options shall vest.
(f)    Change in Control. All Options shall vest on the effective date of a
Change in Control, provided the Employee was employed by the Company on such
date. For purposes of this Agreement the term “Change in Control” shall mean and
shall be deemed to occur if and when:

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 5





(i)    Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities; or
(ii)    The individuals who, as of the Grant Date, constituted the Company’s
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual (other
than any individual whose initial assumption of office is in connection with an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934)) becoming
a director subsequent to the Grant Date, whose election, or nomination for
election by the stockholders of the Company, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual was a member of the Incumbent Board; or
(iii)    The Company consummates any of the following transactions that are
required to be approved by shareholders: (a) a transaction in which the Company
ceases to be an independent publicly owned corporation, or (b) the sale or other
disposition of all or substantially all of the Company’s assets, or (c) a plan
of partial or complete liquidation of the Company.
(g)    Involuntary Termination with Severance or Divestiture. If prior to the
third anniversary of the Grant Date, the Employee’s employment is terminated by
the Company as a result of (1) a separation which would entitle the Employee to
severance benefits under one of the Company’s severance plans or an employment
agreement between the Employee and the Company or (2) a divestiture and the
Employee is employed by the divested or purchasing entity, the Employee will
immediately vest in a number of Options equal to (i) the number of Options that
are scheduled to vest on the next Option Vesting Date plus (ii) if the
termination occurs prior to the second Option Vesting Date, the number of
Options that would have vested under Section 4(b) if the Employee had remained
an employee for an additional one year after his/her actual termination of
employment; and any unvested Options will be canceled.
(h)    Transfers. If the Employee shall be transferred from the Company to a
subsidiary company (being a 50% owned entity within the meaning of
Section 424(f) of the Code), or joint venture or similar entity existing as of
the date of this Agreement in which the Company has at least a 33.33% interest
(“joint venture”) or vice versa or from one subsidiary company (or joint
venture) to another, the Employee’s employment shall not be deemed to have
terminated for purposes of this Section 4. If, while the Employee is employed by
such a subsidiary company or joint venture, such subsidiary company or joint
venture shall cease to be a subsidiary company or joint venture as described
above and the Employee is not thereupon transferred to and employed by the
Company or another subsidiary company or joint venture as described above, then
the Employee’s employment will be treated as a termination due to a divestiture
under Section 4(g) on the date that the Employee’s employer ceases to be such a
subsidiary company or joint venture of the Company.

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 6





(i)    Change from Full-Time Status. Notwithstanding the provisions of Section 
4(a), if the Employee remains employed with the Company but the Employee’s
employment status changes so that the Employee ceases to be employed by the
Company on a full-time basis, and such changed status continues for a
consecutive 90 day period, then: (i) the Options shall cease to vest at the end
of such 90-day period; (ii) the Employee will immediately vest in a number of
Options equal to the number that would have vested under Section 4(b) if the
Employee had terminated employment at the end of such 90-day period (including
any Shares that would be vested on any intervening Option Vesting Date that
occurs between the date of such change in employment status and the 90th day);
and (iii) except as otherwise provided in this Section 4(i), the Employee will
not vest in any additional Options upon the occurrence of a Change in Control or
of any of the circumstances addressed in Sections 4(b) through 4(e) or Sections
4(g) or 4(h). Notwithstanding the foregoing, the Options shall continue to vest
if, before the end of such 90-day period, the Compensation Committee, in its
absolute discretion, determines to waive the application of this Section 4(i).
If, after a cessation of vesting pursuant to this Section 4(i) and before the
Option Expiration Date, the Employee resumes full-time employment with the
Company, the Employee shall resume vesting, as of the first day that the
Employee is once again so eligible (the Employee’s “Reinstatement Date”), in any
Options that remained unvested as a result of application of the foregoing
provisions of this Section 4(i); provided, however, that with respect to any
Options that vest in respect of the Employee’s service with the Company
following the Reinstatement Date, any Option Vesting Date that would otherwise
apply to such Options will be delayed by the number of days between (x) the last
day of the 90-day period referred to above in this Section 4(i) and (y) the
Reinstatement Date; and provided, further, that in no event will any of the
Options become exercisable or remain outstanding after the Option Expiration
Date. If, following the Reinstatement Date, there is a Change in Control or any
of the circumstances addressed in Sections 4(b) through 4(e) or Sections 4(g) or
4(h) hereof arises, the relevant provisions of such Sections shall apply, except
that any reference to an “Option Vesting Date” shall be understood to mean the
relevant Option Vesting Date as adjusted pursuant to the preceding sentence.
SECTION 5.    Exercise of Options.    The Employee may exercise Options in
accordance with the procedures specified by the Company from time to time. The
Exercise Price of Options shall be paid in full with, or in a combination of:
(a) cash; (b) Shares that are owned by the Employee and are fully vested and
freely transferable by the Employee, duly endorsed or accompanied by stock
powers executed in blank; (c) a net share settlement procedure; or (d) through
the withholding of Shares subject to the Options. The Company in its discretion
may permit the Employee (if the Employee owns Shares that are fully vested and
fully transferable by the Employee) to “attest” to his/her ownership of the
number of Shares required to pay all or part of the purchase price (and not
require delivery of the Shares), in which case the Company will deliver to the
Employee the number of Shares to which the Employee is entitled, net of the
“attested” Shares. If payment is made in whole or in part with Shares (including
through the withholding of Shares subject to Options), the value of such Shares
shall be the mean between its high and low prices on the New York Stock Exchange
Composite list (or such other stock exchange as shall be the principal public
trading market for the Shares) on the day of exercise. No “reload” or other
option will be granted by reason of any such exercise.

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 7





SECTION 6.    Exercise of Option After Termination of Employment, Death or
Disability. The provisions covering the exercise of the Options following
termination of employment are as follows, provided that in no event may any
Options be exercised after the Option Expiration Date:
(a)    Termination in General. If the Employee shall terminate his/her
employment for any reason other than those described in Section 6(b) through
6(d), the Options that have vested simultaneously with or before the Employee’s
termination of employment may be exercised for ninety (90) days following such
termination (but not beyond the Option Expiration Date) and such vested Options
shall thereafter expire and cease to be exercisable.
(b)    Death. If the Employee shall die while employed, the Options may be
exercised through the Option Expiration Date. If the Employee shall die after
termination of employment but while all or any portion of the Options are still
exercisable, they shall remain exercisable through the first anniversary of the
date of death but not beyond the Option Expiration Date.
(c)    Disability. If the Employee’s employment shall terminate pursuant to
Section 4(c) at the end of a medical or disability leave and if, on or before
the first anniversary of the Termination Date, the Employee delivers to the
Company evidence satisfactory to the Company that the Social Security
Administration has determined that the Employee is disabled (as defined in
Section 22(e)(3) of the Code), the Options, which shall have in such
circumstances vested pursuant to Section 4(e), shall remain exercisable through
the Option Expiration Date.
(d)    Involuntary Termination with Severance or Divestiture. If the Employee’s
employment is terminated by the Company as a result of (1) a separation which
would entitle the Employee to severance benefits under one of the Company’s
severance plans or an employment agreement between the Employee and the Company
or (2) a divestiture and the Employee is employed by the divested or purchasing
entity, then any Options that are vested and exercisable (including any Options
that become vested and exercisable under Section 4(g)) may be exercised through
the first anniversary of the date of termination (but not beyond the Option
Expiration Date) and shall thereafter expire.
RESTRICTED SHARE UNITS
SECTION 7.    Vesting of RSUs.
(a)    General Vesting Requirements. Except as otherwise provided in this
Agreement, the RSUs shall vest on the vesting dates set forth below (the “RSU
Vesting Dates”), provided that the Employee remains in continuous employment
with the Company through the applicable RSU Vesting Date.
RSU Vesting Dates            Vesting Percent        Cumulative
First anniversary of Grant Date        25%            25%

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 8





Second anniversary of Grant Date        25%            50%
Third anniversary of Grant date        50%            100%
Except as otherwise set forth in this Agreement, RSUs will convert to Shares as
soon as practicable, and in all cases within fourteen (14) days, after the date
on which the RSUs vest (whether vesting occurs on a RSU Vesting Date or as
provided in Sections 7(b) through 7(i)) and such Shares, net of required tax
withholding as described in Section 15 below, shall be transferred into the
Employee’s account at the Company’s dedicated broker.
(b)    Termination of Employment Generally. If the Employee’s employment is
terminated (other than for one of the reasons set forth elsewhere in this
Section 7) three months or more after the Grant Date but prior to the third
anniversary of the Grant Date, the Employee will vest as of the Termination Date
in a number of RSUs determined by multiplying the number of RSUs that are
scheduled to vest on the next RSU Vesting Date by a fraction, (i) the numerator
of which is the number of whole months from the Grant Date or, if the
Termination Date occurs more than one year after the Grant Date, the most recent
anniversary of the Grant Date, to the Termination Date and (ii) the denominator
of which is 12; and any unvested RSUs will be canceled. No RSUs shall vest under
this Section 7(b) if the Employee’s termination of employment occurs less than
three months after the Grant Date.
(c)    Leave of Absence. Notwithstanding anything to the contrary contained
herein, if the Employee is on a bona fide leave of absence approved by the
Company for medical, personal, educational and/or other permissible purposes
pursuant to policies of the Company as in effect from time to time, for a
consecutive six-month period, such Employee will be deemed to have terminated
employment for purposes of this Section 7 (including under Section 7(b)) on the
first day following the six-month anniversary of the commencement of such leave
of absence, provided, however, that the Employee will not be considered to have
terminated employment for so long as the Employee retains a right to
reemployment with the Company under an applicable statute or by contract. Upon
termination of the Employee’s employment after six months of bona fide leave of
absence as provided in the preceding sentence (or upon later lapse or
termination of the Employee’s statutory or contractual right to reemployment
with the Company), the Employee shall immediately vest in a number of RSUs as
provided in Section 7(b). Any RSUs that remain unvested will be canceled;
provided, however, that if the Employee’s employment is terminated pursuant to
this Section 7(c) six months following the commencement of a medical or
disability leave, any RSUs that have not vested in accordance with the
applicable provisions of this Section 7 shall not be canceled until the date
that is eighteen (18) months after the Termination Date; and provided, further,
that if the Employee delivers to the Company evidence satisfactory to the
Company that the Social Security Administration has determined that the Employee
is disabled in accordance with the timing requirements set forth in
Section 7(e), the provisions of such Section 7(e) shall apply. For purposes of
this Section 7(c), an Employee’s leave of absence shall be considered “bona
fide” only if there is a reasonable expectation that the Employee will return to
perform services for the employer.
(d)    Death. If the Employee shall die while employed, on the date of the
Employee’s death, all RSUs shall vest.

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 9





(e)    Disability. In the event that the Employee’s employment has terminated
pursuant to Section 7(c) at the end of a medical or disability leave, if the
Employee delivers evidence satisfactory to the Company that the Social Security
Administration has determined that the Employee is disabled (as defined in
Section 22(e)(3) of the Code), both (i) on or before the date that is eighteen
(18) months after the Termination Date, and (ii) no later than the date that is
six (6) months after the date on which the Social Security Administration has
made its determination (the “Disability Determination Date”), all RSUs shall
vest as of the date that is six (6) months following the Disability
Determination Date.
(f)    Change in Control. The following shall apply upon the occurrence of a
Change in Control (as defined in Section 4(f)), provided the Employee was
employed by the Company on the effective date of the Change in Control:
(i)    All RSUs will vest immediately upon the Change in Control, but conversion
of RSUs to Shares will be determined pursuant to clauses (ii) and (iii) below.
(ii)    If the Change in Control constitutes a “change in the ownership” of the
Company, a “change in effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company, as such terms
are used in Treas. Reg. §1.409A-3(i)(5), then all RSUs shall convert to Shares
as soon as practicable, and in all cases within fourteen (14) days after, the
effective date of the Change in Control.
(iii)    In the case of any Change in Control not described in clause (ii)
above, RSUs shall convert to Shares at the time(s) they would have converted
pursuant to the applicable provisions of this Section 7 in the absence of the
Change in Control, provided, however, that in the event the Employee’s
employment with the Company terminates for any reason following the Change in
Control, all RSUs shall convert to shares as soon as practicable, and in all
cases within fourteen (14) days, following the Termination Date.
(g)    Involuntary Termination with Severance or Divestiture. If prior to the
third anniversary of the Grant Date, the Employee’s employment is terminated by
the Company as a result of (1) a separation which would entitle the Employee to
severance benefits under one of the Company’s severance plans or an employment
agreement between the Employee and the Company or (2) a divestiture and the
Employee is employed by the divested or purchasing entity, the Employee will
immediately vest in a number of RSUs equal to (i) the number of RSUs that are
scheduled to vest on the next RSU Vesting Date plus (ii) if the termination
occurs prior to the second RSU Vesting Date, the number of RSUs that would have
vested under Section 7(b) if the Employee had remained an employee for an
additional one year after the Termination Date; and any unvested RSUs will be
canceled. For purposes of this Section 7(g), a “divestiture” refers to a
transaction as a result of which the Employee is considered to experience a
“separation from service” within the meaning of Section 7(j).
(h)    Transfers. If the Employee shall be transferred from the Company to a
subsidiary company (as defined in Section 4(h)) or joint venture (as defined in
Section 4(h)) or

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 10





similar entity existing as of the date of this Agreement or vice versa or from
one subsidiary company (or joint venture) to another, in any such cases under
circumstances that do not result in a “separation from service” within the
meaning of Section 7(j), the Employee’s employment shall not be deemed to have
terminated for purposes of this Section 7. If, while the Employee is employed by
such a subsidiary company or joint venture, the subsidiary company or joint
venture is the subject of a divestiture as described in Section 7(g) and the
Employee is not thereupon transferred to and employed by the Company or another
subsidiary company or joint venture as described above, with the result that the
Employee experiences a “separation from service” as a result of his or her
employer’s ceasing to be such a subsidiary company or joint venture of the
Company, then the Employee’s employment will be treated as having terminated due
to a divestiture under Section 7(g) on the date that the Employee’s employer
ceases to be such a subsidiary company or joint venture of the Company.
(i)    Change from Full-Time Status. Notwithstanding the provisions of Section 
7(a), if the Employee remains employed with the Company but the Employee’s
employment status changes so that the Employee ceases to be employed by the
Company on a full-time basis and such changed status continues for a consecutive
90 day period, then (i) the RSUs shall cease to vest at the end of such 90-day
period; (ii) the Employee will immediately vest in a number of RSUs equal to the
number that would have vested under Section 7(b) if the Employee had terminated
employment at the end of such 90-day period (including any RSUs that would be
vested on any intervening RSU Vesting Date that occurs between the date of such
change in employment status and the 90th day); and (iii) any unvested RSUs will
be canceled. Any RSUs that vest pursuant to the preceding sentence shall convert
to Shares as follows: (x) any RSUs that would have vested on an RSU Vesting Date
that occurs between the day of such change in employment status and the 90th day
shall convert to Shares as provided in Section 7(a) (that is, as soon as
practicable, and in all cases within fourteen (14) days, after the applicable
RSU Vesting Date) and (y) any additional RSUs that vest by virtue of the
preceding sentence will convert to Shares pursuant to Section 7(a) as though
they had vested on the otherwise applicable RSU Vesting Date (that is, as soon
as practicable, and in all cases within fourteen (14) days, after such otherwise
applicable RSU Vesting Date). Notwithstanding the foregoing, the RSUs shall
continue to vest (and shall not be canceled) under this Section 7(i)) if, before
the end of such 90-day period, the Compensation Committee, in its absolute
discretion, determines to waive the application of this Section 7(i).
(j)    Separation from Service. For purposes of this Section 7, an Employee will
be considered to have experienced a “termination of employment” only if the
Employee has experienced a “separation from service” with the Company for
purposes of Section 409A of the Code determined using the default provisions set
forth in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
For purposes of this definition, the Company is considered to include any
corporation that is in the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as the Company and any trade or business
that is under common control with the Company (within the meaning of
Section 414(c) of the Code), determined in each case by substituting “at least
20%” for “at least 50%” as permitted by Treasury Regulation §1.409A-1(h)(3) for
purposes of such determinations. (By way of illustration, an Employee’s transfer
to a joint venture or other entity in which the Company has a 40% interest
generally would not constitute a “termination of employment” for purposes of
this Section 7, while transfer

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 11





to a joint venture or other entity in which the Company has only a 19% interest
would constitute a termination of employment.)
(k)    Specified Employees. Notwithstanding any other terms of this Agreement,
if the Company considers the Employee to be one of its “specified employees” as
defined in Section 409A of the Code at the time of the Employee’s termination of
employment, the conversion of any of the Employee’s RSUs that otherwise would
convert upon the Employee’s termination of employment will be delayed for six
months after such termination of employment, and such RSUs will convert to
Shares on the first business day following the date that is six months after the
Employee’s termination of employment; provided, however, that in the event of
the Employee’s death, the RSUs will convert to Shares pursuant to Section 7(d).
PERFORMANCE SHARES
SECTION 8.    Vesting of Performance Shares.
(a)    Performance Share Vesting Period. Except as otherwise provided in this
Agreement, Earned Performance Shares will vest at the end of the vesting period
beginning on the Grant Date and continuing through February 25, 2016 (the
“Performance Share Vesting Period”), provided that the Employee remains in
continuous employment with the Company through the end of the Performance Share
Vesting Period. Earned Performance Shares, net of required tax withholding as
described in Section 15 below, will be transferred into the Employee’s account
at the Company’s dedicated broker as soon as practicable after the final
calculation of the number of Earned Performance Shares but in any event on or
prior to March 15, 2015.
(b)    Change in Control. If a Change in Control (as defined in Section 4(f)) of
the Company occurs prior to the end of the Performance Share Vesting Period then
the number of Earned Performance Shares to be awarded to the Employee shall be
equal to the greater of: (1) the number of Earned Performance Shares that would
be awarded if the calculation under Section 3 were based on the most recent
fiscal year end results of the Company (rather than the Final Year of the
Performance Period) and (2) the number of Target Performance Shares. The number
of Shares (if any) calculated in accordance with the preceding sentence, net of
required tax withholding as described in Section 15 below, will be transferred
to the Employee’s account at the Company’s dedicated broker within five business
days after the consummation of the Change in Control. In the event that (and
only in the event that), following such payment, the Company continues to file
annual reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, including for the Final Year of the Performance Period, then
following the end of the Performance Period, to the extent that the number of
Earned Performance Shares calculated pursuant to Section 3 exceeds the number of
Earned Performance Shares as calculated pursuant to the preceding sentence, then
any additional Shares resulting from the calculation in accordance with
Section 3 (net of the number of Shares previously delivered under the preceding
sentence) will be so transferred as provided in Section 8(a). If the Employee
terminates employment prior to the Change in Control, the Earned Performance
Shares will vest or be pro-rated, as applicable, in accordance with Section 
8(c).

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 12





(c)    Adjustments to Earned Performance Shares and Vesting of Earned
Performance Shares on Termination of Employment. The Employee (or, in the case
of death, the Employee’s beneficiary or estate) shall be entitled to receive
100% of the Earned Performance Shares calculated pursuant to Section 3, and such
Earned Performance Shares shall not be subject to a service-based vesting
requirement, if prior to the end of the Performance Share Vesting Period the
Employee’s employment terminates by reason of death or disability (under
circumstances in which the Options vest under Section 4(e)). Such Earned
Performance Shares (if any) will be delivered as provided in Section 8(a) or
Section 8(b), if applicable. The number of Earned Performance Shares calculated
pursuant to Section 3 to which the Employee is entitled will be adjusted in the
following circumstances:
(i)    Termination of Employment Generally. If the Employee’s employment with
the Company ends three months or more after the Grant Date but prior to the end
of the Performance Share Vesting Period (other than by reason of death or
disability (under circumstances in which the Options vest under Section 4(e)),
the Employee shall vest in the number of Earned Performance Shares determined by
multiplying the Earned Performance Shares by a fraction (A) the numerator of
which is the number of full months that the Employee was employed by the Company
during the Performance Share Vesting Period and (B) the denominator of which is
the number of months in the Performance Share Vesting Period; and the balance of
the Earned Performance Shares will be canceled; provided, however, that no
Earned Performance Shares shall vest under this sentence if the Employee’s
termination of employment occurs less than three months after the Grant Date.
(ii)    Leave of Absence. Notwithstanding anything to the contrary contained
herein, if the Employee is on a leave of absence approved by the Company for
medical, personal, educational and/or other permissible purposes pursuant to
policies of the Company in effect from time to time, for a consecutive
twelve-month period, the Employee will be deemed terminated for purposes of this
Section 8(c) on the first anniversary of the commencement of such leave of
absence, with the result that the Earned Performance Shares will be pro-rated in
accordance with Section 8(c)(i) as of the end of such twelve-month period;
provided, however, that on or before the first anniversary of the commencement
of the leave of absence, the Compensation Committee may, in its absolute
discretion, determine to waive the application of this Section 8(c)(ii), in
which case the Employee will not be deemed terminated for purposes of this
Section 8 and Earned Performance Shares will continue to vest in accordance with
this Agreement. Notwithstanding the foregoing, if the Employee’s employment is
terminated pursuant to this Section 8(c)(ii) at the end of a medical or
disability leave, then the Earned Performance Shares shall cease to vest as of
the end of the twelve-month leave but shall not be canceled until the first
anniversary of the Termination Date; provided, however, that if, prior to such
first anniversary, the Employee delivers to the Company evidence satisfactory to
the Company that the Social Security Administration has determined that the
Employee is disabled as provided in Section 4(e), the Earned Performance Shares
shall not be cancelled, and the provisions set forth in the first paragraph of
this Section 8(c) for termination of employment due to disability shall apply.

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 13





(iii)    Involuntary Termination with Severance or Divestiture. If Employee’s
employment with the Company ends prior to the end of the Performance Share
Vesting Period as a result of (1) a separation which would entitle the Employee
to severance benefits under one of the Company’s severance plans or an
employment agreement between such Employee and the Company or (2) a divestiture
and the Employee is employed by the divested or purchasing entity, then,
notwithstanding the provision of Section 8(c)(i), the Employee shall vest in the
number of Earned Performance Shares determined by multiplying the Earned
Performance Shares by a fraction, (A) the numerator of which is the number of
full months that the Employee was employed by the Company during the Performance
Share Vesting Period plus twelve (but in no event shall the numerator exceed the
number of months in the Performance Share Vesting Period) and (B) the
denominator of which is the number of months in the Performance Share Vesting
Period; and the balance of the Earned Performance Shares will be canceled.
(iv)    Transfers. If the Employee shall be transferred from the Company to a
subsidiary company (as defined in Section 4(h)) or joint venture (as defined in
Section 4(h)) or vice versa or from one subsidiary company (or joint venture) to
another, the Employee’s employment shall not be deemed to have terminated for
purposes of this Section 8. If, while the Employee is employed by such a
subsidiary company or joint venture, such subsidiary company or joint venture
shall cease to be a subsidiary company or joint venture as described above and
the Employee is not thereupon transferred to and employed by the Company or
another subsidiary company or joint venture as described above, then the
Employee’s employment will be treated as a termination due to a divestiture
under Section 8(c)(iii) on the date that the Employee’s employer ceases to be
such a subsidiary company or joint venture of the Company.


TERMS AND CONDITIONS APPLICABLE TO ALL AWARDS
SECTION 9.    Cancellation. Notwithstanding anything to the contrary contained
herein, this Agreement shall expire and be canceled, the Employee will not vest
in any additional Options, the Employee may not exercise any Options, whether or
not vested, and all RSUs, RSU Shares and Target Performance Shares (whether or
not vested or earned) shall be canceled if:
(i)    the Employee shall cause the Company to suffer financial harm or damage
to its reputation (either before or after termination of employment) through
(x) dishonesty, (y) violation of law in the course of the Employee’s employment
or violation of the Company’s Corporate Compliance Manual and compliance
bulletins or other written policies or (z) material deviation from the duties
owed the Company by the Employee; or
(ii)    the Employee is subject to the Executive Share Ownership Policy, as such
policy may be amended from time to time (the “Ownership Policy”), and the
Employee makes any false attestation under the Ownership Policy; or

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 14





(iii)    the Employee violates the terms of any confidentiality, non-solicit or
non-compete obligations or any other restrictive covenant set forth in any
agreement between the Employee and the Company, or otherwise pursuant to any
written policy of the Company (in any such case, a “Restrictive Covenant”).
The Company may require the Employee to provide a written certification or other
evidence, from time to time in the Company’s sole discretion, to confirm that no
cancellation event identified in clauses (i), (ii) or (iii) above has occurred,
including upon or following a termination of employment for any reason and/or
during a specified period of time prior to the exercise of any Options or the
scheduled delivery of any Option Shares, RSU Shares or Earned Performance
Shares. If the Employee fails to provide any required certification or other
evidence by the specified deadline, the Company shall have the right to cancel
the Employee’s awards and/or, as discussed in the next paragraph, to cause the
exercise of any Option and the delivery of any Option Shares, RSU Shares or
Earned Performance Shares under this Agreement to be rescinded (and if the
Employee has previously sold the Shares issued pursuant to this Agreement, the
Employee would be required to pay back to the Company the pre-tax proceeds
received from the sale of such Shares).
The Employee understands that the cancellation of any awards or rights under
this Agreement is only one of the remedies that potentially may be asserted
against the Employee for injuries or damages sustained by the Company as a
result of any action described in this Section 9 or a violation of any
Restrictive Covenant. Such cancellation shall be in addition to any equitable
and legal rights the Company has or may have and shall not constitute a release
of any claim that the Company may have for damages, past, present, or future. In
addition, a breach by the Employee of any provisions of any Restrictive Covenant
that occurs after any exercise of any Option or delivery of Shares pursuant to
this Agreement (including any breach occurring after termination of employment)
shall cause the exercise of the Option and the delivery of any Option Shares,
RSU Shares or Earned Performance Shares under this Agreement to be rescinded
(and if the Employee has previously sold the Shares issued pursuant to this
Agreement, the Employee would be required to pay back to the Company the pre-tax
proceeds received from the sale of such Shares). For purposes of this Section 9,
the term “Company” shall mean the Company, its affiliates, divisions and
subsidiaries, or any other entity in which the Company, directly or indirectly,
controls or has an ownership or equity interest equal to or greater than 25.0%
of the combined voting power of the entity’s then outstanding securities, and
their respective successors and assigns.
SECTION 10.    Executive Share Ownership Policy.
(e)    Employees Subject to Ownership Policy. In consideration of the grant of
the awards under this Agreement, the Employee agrees that, if the Employee is or
becomes subject to the Ownership Policy, the Options and all Option Shares, the
RSUs and all RSU Shares and the Performance Shares shall be subject to
cancellation pursuant to Section 9(ii) of this Agreement and all Options, Option
Shares, RSUs, RSU Shares, Performance Shares and shares of restricted stock
granted to the Employee by the Company prior to the date hereof (the “Prior
Awards”) shall be subject to cancellation pursuant to Section 9(ii) of this
Agreement (for false attestation under the Ownership Policy), the Shares
obtained on exercise of such Prior Awards after the date hereof shall be

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 15





subject to the Ownership Policy pursuant to Section 10(b) of this Agreement and
the terms of Sections 9 and 10(b) hereof are made a part of the terms of each of
the Prior Awards.
(f)    Shares Subject to Ownership Policy. If the Employee is subject to the
Ownership Policy, any Shares issued under this Agreement or pursuant to any
Prior Award (in each case net of tax withholdings) are subject to such policy.
The Employee hereby acknowledges and agrees that the investment risk associated
with the retention of any Shares, whether pursuant to the Ownership Policy or
otherwise, is the sole responsibility of the Employee and the Employee hereby
holds the Company harmless against any claim of loss related to the retention of
the Shares.
SECTION 11.    Non-Transferability; Voting Rights and Dividends.
(l)    Non-Transferability. The awards and rights under this Agreement shall not
be transferable other than by will or the laws of descent and distribution. The
Options may be exercised during the lifetime of the Employee only by the
Employee except to the extent of a disability (as defined in Section 22(e)(3) of
the Code), in which case the Options may be exercised by the Employee’s legal
representative.
(m)    Voting and Dividend Rights. The Employee will not have any voting,
dividend or other rights as a stockholder with respect to any Option Shares,
RSUs, RSU Shares, Target Performance Shares or Earned Performance Shares prior
to the date on which he/she is recorded as the holder of such Option Shares, RSU
Shares or Earned Performance Shares on the records of the Company; provided,
however that until RSUs convert to Shares, if the Company declares and pays a
regular or ordinary dividend on its Common Stock, the Employee will be paid a
dividend equivalent for vested and unvested RSUs, but no dividend equivalents
will be paid on any RSUs that are canceled. The Employee understands that the
Option Shares will not be issued to the Employee until after (and to the extent
that) Options are exercised, that Shares will not be issued to the Employee in
respect of RSUs until after (and to the extent that) RSUs convert to Shares and
that, except as provided in Section 8(b), Earned Performance Shares will not be
issued to the Employee until after the final calculation of the Earnings
Multiple as contemplated by Section 3 and any adjustment under Section 8, it
being understood that such issuance shall occur in any event on or prior to
March 15, 2015. The Employee further understands that all deliveries of Shares
under this Agreement shall be net of required tax withholding as described in
Section 15 below. Until Shares have been delivered to or on behalf of the
Employee in respect of any RSUs or Earned Performance Shares, the Employee shall
have only the rights of a general unsecured creditor.
(n)    Assignment. Until Shares are transferred to the Employee’s account at the
Company’s dedicated broker or the Employee otherwise receives physical
possession of any such Shares, the Employee shall have no right to sell, assign,
transfer, pledge or otherwise encumber Shares in any manner. Any purported
attempt to sell, assign, transfer, pledge or otherwise encumber any award under
this Agreement will be void and shall result in the cancellation of such award.
Unless otherwise provided at the time of such transfer or delivery to the
Employee of any Shares issued in respect of vested RSUs or Earned Performance
Shares or Shares issued upon full or partial exercise of the Options, upon such
transfer or delivery to the Employee the

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 16





Shares will not be subject to any restrictions on transfer other than those that
may arise under the securities laws or the Company’s policies, but the Shares
shall remain subject to cancellation as provided in Section 9.
SECTION 12.    Consideration. In consideration for the awards under this
Agreement, the Employee hereby agrees to be bound by all Restrictive Covenants
applicable to the Employee.
SECTION 13.    Clawback. All awards hereunder shall be subject to cancellation
and recoupment by the Company, and shall be repaid by the Employee to the
Company, to the extent required by law, regulation or listing requirement, or as
determined in accordance with any Company incentive compensation recoupment
policy, in each case, as in effect from time to time.
SECTION 14.    The Plan. The Plan is incorporated herein by reference. The
Employee acknowledges that he/she has read the terms of the Plan and that those
terms shall govern in the event of any conflict with the terms of this
Agreement.
SECTION 15.    Taxes. The partial or full exercise of any Option, the transfer
of Shares upon conversion of any vested RSUs and the delivery of any Earned
Performance Shares under this Agreement will result in the Employee’s
recognition of income for U.S. federal income tax purposes and shall be subject
to tax and tax withholdings as appropriate. The Company may make such provisions
and take such steps as it may deem necessary or appropriate for the withholding
of all federal, state, local and other taxes required or permitted by law to be
withheld with respect to the exercise of any Options. On the delivery of Shares
upon conversion of any RSUs and upon payment of any Earned Performance Shares,
the Company will reduce the number of Shares to be delivered to the Employee by
the amount of the taxes due (with the Shares valued at the mean between its high
and low prices on the New York Stock Exchange Composite list (or such other
stock exchange as shall be the principal public trading market for the Shares)
on the date that the Shares are valued for purposes of reporting compensation
for Federal income tax purposes). The Company shall have the authority to make
arrangements for payment of the Employee’s share of any employment/payroll taxes
(including Federal Insurance Contributions Act taxes), whether imposition of
such taxes occurs upon exercise of Options, conversion of RSUs, transfer of
Earned Performance Shares or at some other time. In particular, the Employee
authorizes the Company to withhold such taxes from any payroll or other payment
or compensation owed to the Employee, subject to the limitations imposed under
Section 409A of the Code.
SECTION 16.    Consent Requirement. If the Company shall at any time determine
that any consent (as hereinafter defined) is necessary or desirable as a
condition of, or in connection with, the granting of the Options, the issuance
or purchase of Shares or other rights hereunder, or the taking of any other
action hereunder (a “Plan Action”), then no such Plan Action shall be taken, in
whole or in part, unless and until such consent shall have been effected or
obtained to the full satisfaction of the Company. The term “consent” as used
herein with respect to any action referred to in this Section 16 means (i) any
and all listings, registrations or

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 17





qualifications in respect thereof upon any securities exchange or under any
federal, state or local law, rule or regulation, (ii) any and all written
agreements and representations by the Employee with respect to the disposition
of Shares, or with respect to any other matter, which the Company shall deem
necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made, (iii) any and all
consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies, and (iv) any and all consents or
authorizations required to comply with, or required to be obtained under,
applicable local law or otherwise required by the Company. Nothing herein shall
require the Company to list, register or qualify the Shares on any securities
exchange.
SECTION 17.    Invalidity and Enforcement. If any provision of this Agreement is
deemed invalid or unenforceable, either in whole or in part, this Agreement
shall be deemed amended to delete or to modify, as set forth in this Section,
the offending provision or provisions and to alter the bounds of this Agreement
in order to render it valid and enforceable. The Company and the Employee
specifically request that any court having jurisdiction over any dispute
relating to this Agreement modify, if possible, any offending provision so that
such provision will be enforceable to the maximum extent permitted by law.
SECTION 18.    No Entitlements. This Agreement is not an employment agreement,
and nothing in this Agreement or the Plan shall alter an Employee’s status as an
“at-will” employee of the Company subject to the rights (if any) that the
Employee may have under any employment agreement existing between the Company
(or any subsidiary) and the Employee.
SECTION 19.    Enforcement by Successors and Assigns. The Company and any of its
successors or assignees may enforce the Company’s rights under this Agreement.
SECTION 20.    Entire Agreement. Other than with respect to any existing
nonsolicitation, non-competition, nonuse, and non-disclosure obligations of the
Employee, this Agreement constitutes the entire agreement between the Company
and the Employee regarding the Options, the RSUs and the Performance Shares. No
modification of this Agreement will have any force or effect unless such
modification is in writing, signed by the Chief Executive Officer (or Vice
President, Human Resources) of the Company and the Employee, and expressly
indicates an intent to modify this Agreement.
SECTION 21.    Interpretation. Any dispute, disagreement or matter of
interpretation which shall arise under the Agreement shall be finally determined
by the Compensation Committee in its absolute discretion.
SECTION 22.    Governing Law. This Agreement and all rights hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
state of New York applicable to contracts made and to be performed entirely
within such state (without reference to its principles of conflicts of law).
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in New York City,
and any

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 18





appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York state court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in state or federal court in New
York City. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
SECTION 23.    Section 409A. It is the intention and understanding of the
parties that neither the Options nor the Performance Shares provide for a
deferral of compensation subject to Section 409A of the Code, and that the
provisions of this Agreement relating to RSUs comply with the requirements of
Section 409A of the Code. This Agreement shall be interpreted and administered
to give effect to such intention and understanding and to avoid the imposition
on the Employee of any tax, interest or penalty under Section 409A of the Code
in respect of any Options, RSUs or Performance Shares. Notwithstanding any other
provision of this Agreement, the Employee’s consent shall not be required for
any amendment to this Agreement which, in the reasonable, good faith judgment of
the Company, is necessary or appropriate to avoid the imposition on the Employee
of any tax, interest or penalty under Section 409A of the Code.
SECTION 24.    Acknowledgements. By accepting this Equity Award Agreement, the
Employee agrees that he/she has received and reviewed a copy of:
(a)    the Prospectus (link to Prospectus:
http://questnet1.qdx.com/Business_Groups/Legal/policies/stock_option/stock_option.htm)
relating to the Company’s Employee Equity Participation Program and;
(b)    the Quest Diagnostics Incorporated 2012 Annual Report on Form 10-K (link
to 2012 Annual Report:
http://www.sec.gov/Archives/edgar/data/1022079/000102207913000014/dgx1231201210-k.htm
(c)    the Company’s Policy for Purchasing and Selling Securities (the “Policy”)
(link to Trading Policy:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm.) The
Employee further agrees to fully comply with the terms of the Policy; and
(d)    the Eligibility Policy.

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 19





Appendix A
Quest Diagnostics Incorporated
Performance Shares Award Terms
2013 – 2015 Performance Period
Baseline Year – 2012.
Final Year – The Company’s Fiscal Year ended December 31, 2015.
Performance Period – January 1, 2013 through December 31, 2015.
Net Revenues – The Company’s net revenues during the Baseline Year were
$7,332,727,000.
ROIC – NOPAT/Invested Capital.
NOPAT – (Income from continuing operations – net income attributable to
non-controlling interests) + (gross interest expense x (1 – statutory tax
rate)).
Invested Capital – Average total Quest Diagnostics stockholders equity + average
total debt.
Average ROIC – Average of the Annual Average ROIC for each year in the
Performance Period.
Average Annual ROIC – NOPAT for a given year within the Performance Period /
Average of the quarter-end Invested Capital balances (including the prior
year-end Invested Capital balance) for a given year within the Performance
Period.
Performance Share Vesting Period – February 25, 2013 through February 25, 2016.

 

--------------------------------------------------------------------------------

Exhibit 10.1


Equity Award Agreement    February 25, 2013    
Page 20









Appendix B


International Supplement




This International Supplement amends certain terms and conditions of, and is
made a part of, the Quest Diagnostics Incorporated Equity Award Agreement dated
as of February 25, 2013 (the “Agreement”) to which this International Supplement
is attached as Appendix B. This International Supplement applies to awards made
to individuals who are not United States citizens or residents, as such term is
defined by the Internal Revenue Code, and who are employed outside the United
States. Capitalized terms that are used without definition in this International
Supplement have the meanings set forth in the Agreement.
1.    Disability. The references in Sections 4(c), 7(c) and 8(c)(ii) to the
Employee’s delivery to the Company of evidence that the Social Security
Administration has determined that the Employee is disabled are replaced in each
case by a reference to the Employee’s having a medical condition for which the
Employee receives disability income benefits from a governmental program.
Sections 4(e) and 7(e) are amended to provide that if the Employee’s employment
shall terminate as a result of a medical condition for which the Employee
receives disability income benefits from a governmental program, all Options (in
the case of Section 4(e)) and all RSUs (in the case of Section 7(e)) shall vest.
All references in the Agreement to Sections 4(e) and 7(e), including without
limitation the reference to Section 4(e) set forth in Section 8(c), shall be
understood as referring to Sections 4(e) and 7(e) as so amended.
2.     Separation from Service. SECTION 7(j) is amended to include as new third
sentence: “A foreign corporation that otherwise would be treated as included in
the controlled group of corporations except for being treated as an excluded
member under Section 1563(b)(2)(C) of the Code shall be treated for this purpose
as included in the controlled group of corporations.”
3.    Taxes. The first two sentences of Section 15 are replaced in their
entirety to read as follows: “Depending on applicable tax rules, the Employee
may recognize income for income tax purposes upon the grant, vesting, exercise
or settlement of the awards covered by this Agreement, and the Employee shall be
subject to tax and tax withholdings as appropriate.” References in Section 15 to
Federal income tax and Federal Insurance Contribution Act taxes shall be
understood as references to the comparable taxes in the jurisdiction in which
the Employee is employed.



 